DETAILED ACTION
Election/Restrictions
1.	Applicant's election, with traverse, of claims 12-20 and 22 in the “Response to Restriction Requirement” filed on 08/03/2021 is acknowledged and entered by the Examiner. 
Applicant’s traversal arguments, in “Applicant Arguments/Remarks Made” with the reply “Response to Election / Restriction Filed” filed on 08/03/2021, see “Applicant respectfully submits that there would be no serious burden on the examiner among the combination as claimed in claim 1 and the sub-combination as claimed in 12. In addition, both the combination as claimed in claim 1 and sub-combination as claimed in claim 12 include an emitting material layer disposed between first and second electrode. The combination as claimed in claim 1 has utility of emitting light from the emitting material layer with a diode as the sub-combination as claimed in claim 12” (remarks on page 7) have been fully considered. The examiner respectfully disagrees with the Applicant’s arguments for the following reasons:
Firstly, Inventions I-II, as claimed, are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). Secondly, In the instant case, the subcombination as disclosed in claim 12 has the same combination of claim 1, such as, first and second electrodes facing each other; an emitting material layer disposed between the first and 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), as such, restriction for examination purposes as indicated is proper.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), as such, 
The requirement is still deemed proper and is therefore made FINAL.
This office action considers claims 1-22 pending for prosecution, wherein claims 1-11 and 21 are withdrawn from further consideration, and 12-20 and 22 are presented for examination. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to 
particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding Claim 18, the instant claim recites limitations in view of the parent device claim 12, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the inorganic material of the charge transfer layer includes a metal oxide” (Claim 18, Lines 1-2; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein the inorganic material of the charge transfer layer includes a metal oxide” (Claim 18) lacks proper antecedent basis as there is no recitation of a charger transfer layer in claim 12. Therefore, the limitation of “wherein the inorganic material of the charge transfer layer includes a metal oxide” (Claim 18) is indefinite and unclear. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
Regarding Claim 19, it is rejected under 112(b) because of its dependency status from claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

3.	Claims 12-15 and 18-20 are rejected under 35 U.S.C.103 as being unpatentable over Begley et al. (US 20100207513 A1; hereinafter Begley), in view of Ishida et al. (US 20050074631 A1; hereinafter Ishida). 
Regarding claim 12, Begley teaches a light emitting diode (see the entire document, specifically Fig. 1; [0019+], and as cited below), comprising: 
first (120; Fig. 1; [0084]) and second electrodes (140) facing each other; 
an emitting material layer (134) disposed between the first (120) and second electrodes (140); 
132) disposed between the first electrode (120) and the emitting material layer (134); 
a second charge transfer layer (136; see [0280-0310]) disposed between the emitting material layer (134) and the second electrode (140) and including an inorganic material (see [0310]); and 
a charge control layer (138; see [0083-0084, 0047, 0316]; electron injection layer), wherein the charge control layer (138; see [0083-0084, 0047, 0316]) (see below for “includes a polysiloxane-based material that is chemically bonded to”) a surface of the second charge transfer layer (136).  
As noted above, Begley does not expressly disclose “(wherein the charge control layer) includes a polysiloxane-based material”.
However, in the analogous art, Ishida teaches organic electroluminescent elements, materials for organic electroluminescent elements which can advantageously be used in the luminescent elements and novel hydrocarbon compounds ([0001]), wherein (Fig. 1+; [0008+]) electron injection transport layer (5; [0179-0180, 0060]) that includes polymer compounds such as polysiloxane.
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Begley’s electron injection layer material by Ishida’s electron injection layer material, and thereby, modified Begley’s (by Ishida) device will a charge control layer (Begley 138; see [0083-0084, 0047, 0316] in view of material of Ishida [0180, 0060]), wherein the charge control layer (Begley 138; see [0083-0084, 0047, 0316] in view of material of Ishida [0180, 0060]) includes a  (see below for “that is chemically bonded to”) a surface of the second charge transfer layer (Begley 136).			
The ordinary artisan would have been motivated to modify Begley in the manner set forth above, at least, because this inclusion provides an electron injection layer comprising of a polymer material including a binder resin of polysiloxane (Ishida [0179-0180]), where binder resins such as polysiloxane help improve film formation .
In reference to the language in claim 12 referring to wherein the charge control layer includes a polysiloxane-based material that is chemically bonded to a surface of the second charge transfer layer, it is important to note that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Accordingly the limitation "the display module is configured to be torn along the dotted area when a force is applied thereto" is not patentable over prior art as the structure of the prior art cannot be differentiate from the structural limitation as claimed.
Therefore, in reference to the language in claim 12 referring to wherein the charge control layer includes a polysiloxane-based material that is chemically bonded to a surface of the second charge transfer layer, it is noted that modified Begley (by Ishida) teaches all the structural elements in claim 12 according to the instant invention and that the charge control layer includes a polysiloxane-based material that is chemically bonded to a surface of the second charge transfer layer process does not affect the structure of the final device. 

Regarding claim 13, modified Begley (by Ishida) teaches all of the features of claim 12. 
Modified Begley (by Ishida) further teaches wherein the charge control layer (Begley 138; see [0083-0084, 0047, 0316] in view of material of Ishida [0180, 0060]) is disposed between the second charge transfer layer (Begley 136) and the second electrode (Begley 140).
Regarding claim 14, modified Begley (by Ishida) teaches all of the features of claim 12. 
Modified Begley (by Ishida) further teaches wherein the charge control layer (Begley 138; see [0083-0084, 0047, 0316] in view of material of Ishida [0180, 0060]) is laminated with a thickness of about 1 nm to about 5 nm (see Begley [0317], see Ishida [0184]; See MPEP 2144.05, I).  
Regarding claim 15, modified Begley (by Ishida) teaches all of the features of claim 12. 
Modified Begley (by Ishida) further teaches wherein the second charge transfer (Begley 136; see [0084, 0280-0310]) layer includes an electron transport layer, wherein the charge control layer (Begley 138; see [0083-0084, 0047, 0316] in view of material of Ishida [0180, 0060]) has a refractive index that is less than a refractive index of the electron transport layer (Begley 136; see [0084, 0280-0310]).	
As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, modified Lee Begley (by Ishida) teaches the claimed structure, as detailed above. Thus, modified Lee Begley (by Ishida) teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
Regarding claim 18, modified Begley (by Ishida) teaches all of the features of claim 12. 
Modified Begley (by Ishida) further teaches wherein the inorganic material of the charge transfer layer (Begley 136; see [0280-0310]; see section 2, above) includes a metal oxide (Begley see [0310]).
Regarding claim 19, modified Begley (by Ishida) teaches all of the features of claim 18. 
Modified Begley (by Ishida) further teaches wherein the metal oxide Begley see [0310]) includes an oxide of metal selected from the group consisting of zinc (Zn), calcium (Ca), magnesium (Mg), titanium (Ti), tin (Sn), tungsten (W), tantalum (Ta), hafnium (Hf), aluminum (Al), zirconium (Zr),barium (Ba) and combination thereof Begley see [0310]; aluminum).
Regarding claim 20, modified Begley (by Ishida) teaches all of the features of claim 12. 
Begley (by Ishida) further teaches wherein the emitting material layer (Begley 134; see [0084, 0150, 0150-0278]) includes inorganic luminescent particles.
 Regarding claim 22, modified Begley (by Ishida) teaches all of the features of claim 12. 
Modified Begley (by Ishida) further teaches A light emitting device, comprising: a substrate (Begley 110; see [0084]); and a light emitting diode according to claim 12 (as detailed under the rejection of claim 12, above) disposed on the substrate (Begley 110; see [0084]).
4.	Claims 16-17 are rejected under 35 U.S.C.103 as being unpatentable over Begley et al. (US 20100207513 A1; hereinafter Begley), in view of Ishida et al. (US 20050074631 A1; hereinafter Ishida), further in view of Lee et al. (US 20190229271 A1; hereinafter Lee). 
Regarding claim 16, modified Begley (by Ishida) teaches all of the features of claim 12. 
But, Modified Begley (by Ishida) does not expressly disclose wherein the polysiloxane-based material is synthesized from a monomer having the following structure of Chemical Formula 1:


  
    PNG
    media_image1.png
    84
    108
    media_image1.png
    Greyscale
 
wherein each of R1 and R2 is independently is hydrogen, deuterium, tritium, hydroxyl group, linear or branched C1~C10 alkyl group, C2~C20 alkenyl group, C1~C10 alkoxy group, C1~C10 alkyl amino group, C1~C10 alkyl acryloxy group, C1~C10 
However, in the analogous art, Lee teaches organic electronic element, organic electronic element using the same, and an electronic device thereof ([0001]), wherein (Fig. 1; [0019+]) organic material layer comprises Formulas (1) and (2) 1) Ar.sup.1, Ar.sup.2, Ar.sup.3, Ar.sup.4 and Ar.sup.5 are each independently selected from the group consisting of a C.sub.6-C.sub.60 aryl group; a fluorenyl group; a C.sub.2-C.sub.60 heterocyclic group including at least one hetero atom of O, N, S, Si or P; a fused ring group of a C.sub.3-C.sub.60 aliphatic ring and a C.sub.6-C.sub.60 aromatic ring; a C.sub.1-C.sub.50 alkyl group; a C.sub.2-C.sub.20 alkenyl group; a C.sub.2-C.sub.20 alkynyl group; a C.sub.1-C.sub.30 alkoxyl group; a C.sub.6-C.sub.30 aryloxy group; and -L'-N(R.sub.a)(R.sub.b); and Ar.sup.1 and Ar.sup.2 or Ar.sup.3 and Ar.sup.4 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the formula of Lee into modified Begley’s (by Ishida) device, and thereby, modified Begley’s (by Ishida and Lee) device will have 
wherein the polysiloxane-based material (Begley 138; see [0083-0084, 0047, 0316] in view of material of Ishida [0180, 0060])  is synthesized from a monomer having the following structure of Chemical Formula 1 (in view of Lee see also [0059-0070], Claims):


  
    PNG
    media_image1.png
    84
    108
    media_image1.png
    Greyscale
 
wherein each of R1 and R2 is independently is hydrogen, deuterium, tritium, hydroxyl group, linear or branched C1~C10 alkyl group, C2~C20 alkenyl group, C1~C10 alkoxy group, C1~C10 alkyl amino group, C1~C10 alkyl acryloxy group, C1~C10 methacryloxy group, C1~C10 alkyl methacryloxy group, thiol group, C1~C10 alkyl thiol Lee see also [0059-0070], Claims).
The ordinary artisan would have been motivated to modify Begley in the manner set forth above, at least, because this inclusion provides an formulas that increases the charge balance in the emitting layer, so that light emission is well performed inside the emitting layer rather than at the interface of the hole transport layer, and therefore the deterioration in the ITO and HTL interface is also reduced, thereby maximizing the driving voltage, efficiency and life span of the device (Lee [0331]).
Regarding claim 17, modified Begley (by Ishida) teaches all of the features of claim 16. 
Modified Begley (by Ishida and Lee) further teaches wherein R1 in Chemical Formula 1 is hydrogen, deuterium, tritium, hydroxyl group, linear or branched C1~C10 Lee see also [0059-0070, 0071-0089], Claims).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/OMAR F MOJADDEDI/Examiner, Art Unit 2898